DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Knox, US 6,217,174 in view of Margulis, US 2020/0063807 A1.

Considering claim 1, the claimed a projector (projection system 10), coupled to a display card (display 24), the projector comprising a light source (light source 12), a light valve (switch 22), a projection lens, and a processor, wherein

a) the light source is configured to provide an illumination beam (light source 12, Fig.1); 

b) the light valve is provided on a transmission path of the illumination beam and 
configured to convert the illumination beam into an image beam according to a control signal (color switch 22 which maybe a light valve, converts the signals into primary image beam, col. 16, lines 12-15; and col. 8, lines 44-50; Shutter, col. 9, lines 5-7). 

c) the projection lens is provided on a transmission path of the image beam, and configured to project the image beam to the outside of the projector to form an imaged image (the projection lens is inherently discloses in the image projection, title); and

d) the processor is coupled to the light valve, receives an input image signal from the
controller 26,Fig.1 may be a video controller that can accept as input raw color or encoded video data for use in controlling the LCDs 14 and 16 for imaging, col. 6, lines 58-60; color switch 22 which maybe a light valve, col. 16, lines 12-15; and col. 8, lines 44-50, having refresh rate of 60 Hz., col. 9, lines 17-20).  
Regarding (e) and (f), Knox does not specifically disclose the claimed “wherein when the refresh rate is greater than a threshold, the imaged image has a first resolution; and when the refresh rate is less than the threshold, the light valve performs a pixel shifting operation, so that the imaged image has a second resolution, and the first resolution is less than the second resolution.” Knox however isn’t entirely silent and illustrates a high resolution color image system 10. Further, Knox discloses the shutter 22 switches between two states or modes the control of controller 26 and is adapted to support a refresh rate of 60Hz; see col. 9, lines 17-20.  Abstract; Figures 1 and 2. Margulis discloses method for performing image transfer. Specifically, Margulis at paragraph [0049] teaches that “Image modulator 245 can be part of a CRT-based or LCD-based direct view system, displaying images that can be in pixel format on display screen 260.  However, if image modulator 245 is part of a projection system, then image modulator 245 provides images to be projected and enlarged onto display screen 260.  the apparent resolution of the displayed images, a reverse super-resolution technique, in accordance with the present invention, adjusts the data values written into a stationary image modulator 245 at an increased frame rate.  For a movable image modulator 245, the invention, preferably during each output frame in a cycle, moves image modulator 245 to effectively shift the display pixel matrix a fraction of a pixel in the X and Y directions, preferably at the screen refresh rate. And, at para. [0111] Margulis teaches “… In this example, sequentially moving the display image a quarter of a pixel generates four times as many pixel locations.  Further, sequentially displaying images at four times the refresh rate and shifting image modulator 245 by 0.0005 inch produces a four times greater resolution for the display images.  This increased resolution results from the four-times increase in the display rate, the generation of images transferred to image modulator 245, and the shifting of image modulator 245.  	It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Knox by providing the refresh rate and the increased resolution resulting from the four-times increase in the display rate, as taught by Margalis, for the purpose of generating a high resolution image by using a lower refresh rate. 

2, the projector according to claim 1, wherein the pixel shifting operation comprises dividing each frame of the input image signal into a plurality of sub-frames, and the plurality of sub-frames are projected with a displacement shift by half a pixel such that the imaged image has the second resolution (each 300th to 600th of a second 
subframe interval may be further divided into 6-bit time slots, or 64 time divisions using pulse width modulation.  To display at 1/64th color intensity with a filter, such as a blue filter, the FLCD would be turned on for 1/64th of the 300th to 600th of a second subframe that the blue filter is engaged; col. 2, lines 47-52).

As to claim 3, see the rejection of claim 1 (e) and (f). 

Regarding claims 5 and 11, Knox does not specifically disclose the claimed storage device for storing identification data. However, Know teaches a controller 26 that controls the red and blue and green LCD and can be used to control the intensities of the light components (col. 10, lines 5-11). Control devices may comprise a memory or storage device for storing ID data or any other information. It would have been therefore obvious to those with ordinary skilled in the art to modify the system of Knox by incorporating a controller comprising a storage device, such being typical 
In that regard, 

Claim 7 is a method claim of claim 1 and, therefore, claim 7 is rejected for the same reasons as shown in claim 1.

As to claim 8, the projection method according to claim 7, wherein the pixel shifting operation comprises dividing each frame of the input image signal into a plurality of sub-frames, and the plurality of sub-frames are projected with a displacement shift by half a pixel such that the imaged image has the second resolution (each 300th to 600th of a second subframe interval may be further divided into 6-bit time slots, or 64 time divisions using pulse width modulation.  To display at 1/64th color intensity with a filter, such as a blue filter, the FLCD would be turned on for 1/64th of the 300th to 600th of a second subframe that the blue filter is engaged; See, col. 2, lines 47-52; col. 2, lines 14-17; col. 6, lines 22-27).

As to claim 9, see the rejection of claim 1 (e) and (f). 


Claims 6 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Knox, US 6,217,174 in view of Margulis, US 2020/0063807 A1 further in view of Yamasaki US 20200077063 A1.  

Regarding claims 6 and 12, Knox/Margulis as modified above in claim 1 fail to disclose the claimed wherein the identification data is extended display identification data. However, extended display identification data (or EDID) is a well-known standard.  
	Yamasaki discloses a projector and control method of the same. Specifically, Yamasaki discloses a projection system that connects projection images projected by a plurality of projectors to display a tiling image.  In this projection system, the plurality of projectors are connected in a cascade fashion, and the top projector in the cascade connection calculates the resolution of the tiling image and generates extended display 
identification data (EDID) indicating the resolution of the tiling image.  The top projector causes an image supply device to read the EDID.  The image supply device generates, based on the EDID, image information indicating the tiling image. See para. [0003].It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to further modify the system of Knox/Margulis by providing the EDID taught by Yamasaki in order to able to read data from the EDID and accurately perform the desired functions.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Majumder et al. discloses a projector with enhanced resolution video optical pixel sharing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





PMN
April 16, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422